Citation Nr: 1115065	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 11, 2007, for service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disorder of the penis.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, effective May 11, 2007.  This appeal arises from the Veteran's disagreement with the effective date assigned.  

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been procured and associated with the claims file.  

In an April 1986 rating decision, the RO, in part, denied the Veteran's respective claims for service connection for headaches and a disorder of the penis.  In July 1986, the Veteran filed a Notice of Disagreement and, in August 1986, the RO issued a Statement of the Case (SOC).  The Veteran filed a substantive appeal (VA Form 9) on these two issues.  The RO did not forward the Veteran's claims file to the Board for adjudication of the respective issues of service connection for headaches and a disorder of the penis to the Board.  As the Veteran perfected an appeal of these issues and the Board has yet to reach a decision, the Veteran's original claims for service connection are still in appellate status.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2010).  Therefore, the Board will address these issues in the Remand portion of this decision.  
During the October 2010 Board personal hearing, the Veteran's representative argued that the Veteran sought service connection for other claims not adjudicated in the April 1986 rating decision from which this appeal arises.  Specifically, the Veteran's representative stated that, on his December 1985 VA Form 21-526, the Veteran wrote that he sought service connection for tightness in the chest, right knee pain, bilateral ankle pain, shoulder pain, left elbow pain, gastrointestinal complaints and right thigh pain.  The Board notes that the representative's statements are not accurate.  On his December 1985 VA Form 51-526 claim for benefits, the Veteran stated that he sought service connection for upper and lower back disorders only.  In a February 1986 VA medical examination report, the Veteran listed tightness in the chest, right knee pain, bilateral ankle pain, shoulder pain, left elbow pain, gastrointestinal complaints and right thigh pain as present complaints.  The evidence does not indicate that the Veteran sought to file a claim for benefits for the aforementioned disorders at that time.  Subsequently, the Veteran filed claims for service connection for a chest disorder, a gastrointestinal disorder, and peripheral neuropathy of the lower extremities, and the RO denied these claims.  If the Veteran wishes to file any further claims for service connection for a chest disorder, a gastrointestinal disorder, or peripheral neuropathy of the lower extremities, he must present new and material evidence allowing for his previously denied claims to be reopened.  As for the remaining disorders listed by the representative, if the Veteran wishes to seek service connection for these or any other disorders, the Board advises him to file an original claim for benefits with the RO.    

The Board also notes that, in a September 2009 rating decision, the RO denied the Veteran's claim for an increased rating for degenerative disc disease with neuroforaminal compromise of the lumbar spine, currently evaluated as 40 percent disabling.  In September 2009, the Veteran filed a timely Notice of Disagreement with the RO's September 2009 decision and, in August 2010, the RO issued a Statement of the Case.  However, as the record does not indicate that the Veteran has filed a Substantive Appeal to the Board, this claim is not currently in appellate status and is not before the Board.  

The issues of service connection for headaches and a disorder of the penis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from active service on December 2, 1985.  

2.  The Veteran's original claim of service connection for a "lower and upper back" disorder was filed on a VA Form 21-526 which was dated on December 2, 1985, the date of the Veteran's discharge from service, and date-stamped as received by the RO on December 11, 1985.

3.  In a February 1986 VA medical examination report, the Veteran reported that, during service, he injured his "entire spine," including the neck.  

4.  In an April 1986 rating decision, the RO denied the Veteran's respective claims for upper and lower back disorders, classifying them as a single claim for "back pain."  

5.  In July 1986, the Veteran filed a timely Notice of Disagreement with the April 1986 rating decision.

6.  In August 1986, the RO issued a Statement of the Case.

7.  In November 1986, the Veteran filed a timely Substantive Appeal to the Board.

8.  In November 1986, the RO granted service connection for the lower back only.

9.  In a November 13, 2007 rating decision, the RO granted service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, effective May 11, 2007.  

10.  There is no correspondence in the claims file dated between December 11, 1985, when the Veteran's original service connection claim for an upper back disorder was received by VA, and November 13, 2007, when the rating decision was issued which granted service connection for this disability effective May 11, 2007, which could be construed as a withdrawal of the Veteran's original service connection claim for an upper back disorder.

11.  There is no Board decision in the file that can be construed as a denial of the Veteran's original claim for service connection for an upper back disorder, to include a neck disorder.  


CONCLUSION OF LAW

The criteria for an effective date of December 3, 1985, for a grant of service connection for a neck disorder (characterized as degenerative cervical spine spondyloarthritis with disc herniation at C3-C4) have been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because this decision constitutes a full grant of the Veteran's claim for an earlier effective date for a neck disorder, there is no reason to discuss how VA has satisfied the VCAA.

The Veteran contends that he is entitled to an earlier effective date than May 11, 2007, for the grant of service connection for a neck disorder, specifically degenerative cervical spine spondyloarthritis with disc herniation at C3-C4.  When he filed his notice of disagreement with the currently appealed rating decision in June 2008, the Veteran contended that the appropriate effective date for his service-connected scars of the head and neck should be the date that he filed his original claim in 1985.  He testified before the Board in October 2010 that he had filed a claim of service connection for an upper back disorder in December 1985.  He reported that, when he filed the December 1985 claim for benefits, he believed that the term "upper back" also included the neck.  

With a claim for service connection, the effective date of an award will be: (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; or, (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Briefly reviewing the facts of this case, the Veteran was discharged from service on December 2, 1985.  On the date of his discharge, the Veteran filed an original claim of service connection.  On a VA Form 21-526, the Veteran stated that he was seeking service connection for "lower and upper back" disorders which began in September 1983.  As noted above, the claim form is dated December 2, 1985, and date-stamped as received by the RO on December 11, 1985.

In a February 1986 VA medical examination report, the Veteran indicated that, in an in-service accident in 1983, he fell down a flight of stairs and injured his "whole spine."  He stated that he had pains in "the back of his neck, dorsal spine, [and] lumbosacral spine."    

Subsequently, in an April 1986 rating decision, the RO denied the Veteran's respective claims for upper and lower back disorders, classifying them as a single claim for service connection for "back pain."  In this decision, the RO stated that the Veteran's service treatment records were negative for any report of a chronic back condition or back trauma.  In July 1986, the Veteran filed a timely Notice of Disagreement with the April 1986 rating decision and, in August 1986, the RO issued a Statement of the Case.

In November 1986, the Veteran filed a timely Form F-9, a Substantive Appeal to the Board.  The Veteran did not make any statements on the appeal from indicating he wished to limit his appeal to any particular issue or that he wanted to withdraw his claim for an upper back disorder.  Attached to the form, the Veteran submitted evidence indicating that he was discharged from service due to a low back disorder.  

In a November 1986 rating decision, the RO granted service connection for the lower back.  Attached to the decision, the RO included a letter, stating that the current grant of service connection "constitute[d] a substantial grant of benefits without appellate review."  The letter stated that, "in view of [the] changed circumstances," the Veteran was to inform the RO as to whether the "revised status" of his claim satisfied the purpose of his appeal and if he wished to continue with his appeal.  The RO explained that, if the Veteran did not reply to the RO's letter within 30 days, the RO would assume that their actions were acceptable and withdraw the Veteran's appeal.  The record contains no indication that the Veteran replied to the RO's November 1986 letter.  

On May 11, 2007, the RO received a claim from the Veteran, seeking an increased rating for his service-connected low back disorder.  In an October 2007 VA medical examination report, a VA examiner determined that the Veteran had a neck disorder, specifically degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, secondary to his service-connected low back disorder.  In a November 13, 2007 rating decision, the RO granted service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4, effective May 11, 2007, the date of the claim for an increased rating.  

Having reviewed the evidence of record, the Board finds initially that the Veteran's December 1985 claim for service connection for an "upper back" disorder included a claim of service connection for the neck.  At the October 2010 Board personal hearing, the Veteran presented credible testimony indicating that, in his mind, the "upper back" included the neck.  In addition, as noted above, in the February 1986 VA medical examination report, the Veteran reported that, during service, he injured his "whole spine," causing pains in "the back of his neck."  Considering this evidence, the Board finds that the Veteran filed an original claim for a neck disorder in December 11, 1985.

The Board also finds that the Veteran's December 1985 claim for service connection for a neck disorder was active at the time of the November 13, 2007 rating decision, granting service connection for a neck disorder.  Subsequent to the April 1986 rating decision, denying the Veteran's December 1985 claim for benefits, the Veteran followed the proper appellate procedure, to include filing a timely Substantive Appeal to the Board in November 1986.  38 C.F.R. § 20.202 (2010).  In a November 1986 letter, the RO suggested to the Veteran that his perfected appeal to the Board would be withdrawn if he did not contact them within 30 days.  However, statutory law contains no provision allowing the RO to nullify a timely Substantive Appeal to the Board due to the Veteran's inaction.  The record contains no documents indicating that the Board adjudicated the Veteran's perfected appeal of service connection for a neck disorder prior to the November 2007 RO rating decision granting the claim.  The record also contains no documents indicating that the Veteran sought to withdraw his perfected appeal to the Board prior to the November 2007 rating decision.  Therefore, the Board must find that the Veteran's original claim for service connection for a neck disorder was active at the time of the November 2007 rating decision, granting service connection.  

The Veteran argues that the effective date should be December 3, 1985, the day after his discharge from service.  The Veteran contends to have experienced neck pain due to his current disorder since 1983.  Treatment records in the claims file indicate complaints of neck pain immediately after service.  Because the Veteran's original claim of service connection for a neck disorder was filed nine days after the Veteran's discharge from service and the claim was not forwarded to the Board in a timely manner in 1986, the Board will resolve reasonable doubt in the Veteran's favor and finds that the criteria for an earlier effective date of December 3, 1985, the day after the Veteran's separation from service, for the grant of service connection for a neck disorder are met.  38 C.F.R. § 3.400(b)(2)(i).  



ORDER

Entitlement to an effective date of December 3, 1985, for the award of service connection for degenerative cervical spine spondyloarthritis with disc herniation at C3-C4 is granted.


REMAND

As noted in the Introduction, the Board finds that the Veteran's December 1985 claims for service connection for headaches and a disorder of the penis are still in appellate status and are now before the Board.  As stated above, in the April 1986 rating decision from which this appeal arises, the RO denied the Veteran's respective claims for service connection for headaches and a disorder of the penis.  In July 1986, the Veteran filed a Notice of Disagreement and, in August 1986, the RO issued a Statement of the Case (SOC).  In November 1986, the Veteran filed a Substantive Appeal to the Board.  Subsequently, in a November 1986 rating decision, the RO granted service connection for the lower back.  However, the RO did not forward the Veteran's claims file to the Board for adjudication of the respective issues of service connection for headaches and a disorder of the penis to the Board.  As the Veteran perfected an appeal of these issues, they are currently before the Board.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).

The Board notes that, as nearly 25 years that have passed since the perfection of the Veteran's appeal to the Board, the Veteran has not been provided with recent VA medical examinations solely for the purpose of determining the nature and etiology of any current headache disorder or disorder of the penis.  Therefore, the Board finds that such examinations should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  The AMC/RO should be sure to include all information regarding the establishment of a claim for secondary service connection.

2.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his headaches and disorder of the penis.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant.

3.  The Veteran should be scheduled for a VA examination, conducted by an appropriate examiner, for the purpose of determining the diagnosis, likely time of onset, and etiology of his headache disorder and disorder of the penis.  The VA examiner should be provided with the relevant medical evidence from the claims file.  An interview of the Veteran regarding his medical history, a medical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner then should address the following questions:
	
a) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed headache disorder had onset in service or was caused by any incident in service?

b) Is it at least as likely as not (50 percent probability or more) that any diagnosed headache disorder was caused or aggravated by the Veteran's service-connected neck disability?

c)  Is it at least as likely as not (50 percent probability or more) that any currently diagnosed disorder of the penis had onset in service or was caused by any incident in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer the question presented without resort to speculation, they should so indicate.

4.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


